                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


UNITED STATES OF AMERICA                            CASE NO. 19-cr-00167-01

VERSUS                                              JUDGE DONALD E. WALTER

MYRNA THOMAS QUARLES (01)                           MAGISTRATE JUDGE HORNSBY


                                           ORDER

       The Report and Recommendation of the Magistrate Judge having been considered, and the

parties having waived their objections thereto;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant’s guilty

plea is accepted, and the court hereby adjudges Defendant guilty of the offense charged in Count

1 of the Indictment.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 30th day of September, 2019.
